DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, the limitations “the fluorescent emissions” and “the dosed water system” lack antecedent basis in the claim language.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 11, the claim recites at least one species that does not appear to further limit the scope of nonionic monomers recited in claim 10; for example, “acrylonitrile”, “methoxy polyethylene glycol (meth)acrylate”, and “polyethylene glycol (meth)acrylate”. Similarly, regarding claim 12, “alpha-olefins”, “aromatic monomers”, as well as the rest of the members of the group do not further limit the scope of nonionic monomers recited in claim 10.  Applicant is respectfully asked to check each species of claims 11 and 12 to ensure they further limit the scope of the nonionic monomers of claim 10.  Regarding claim 13, it is rejected for being dependent on claim 12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty et al. (U.S. Patent # 6312644) in view of Felipe et al. (U.S. Patent Publication # 2016/0229726), hereinafter, “Moriarty” and “Felipe”.
	With respect to claims 1-3, Moriarty discloses a copolymer comprising monomer B embodied as acrylic acid, methacrylic acid, or crotonic acid (“water soluble carboxylic acid monomer other than maleic acid”) present in an amount ranging from about 1 to about 89.999 mol% (see Column 8, lines 34-37), overlapping “10-99.998 mol%”, and a fluorescent monomer A embodied as consistent with recited Structure I when R1 = vinyl benzyloxy and (meth)allyloxy and M is selected from the group consisting of hydrogen, sodium, potassium, cesium, rubidium, lithium and ammonium (“at least one sulfonated pyrene-containing fluorescent monomer”) present in an amount ranging from about 0.001 to about 1 mol% (see Column 8, lines 1-33), a discrete range within “0.001 to 5 mol%”.  
Moriarty discloses that monomer B can be selected from 6 species, wherein 3 of the species meet the limitations (“water soluble carboxylic acid monomer other than maleic acid”). The Examiner submits that Moriarty teaches a “water soluble carboxylic acid monomer other than maleic acid” with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” acrylic acid, methacrylic acid, or crotonic acid as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), especially in view of the examples, which all use acrylic acid (see Column 11, line 61 through Column 13, line 67). 
prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Moriarty does not specifically teach (iii) at least one phosphino group wherein the phosphorus atom of the phosphino group is in the polymer backbone as claimed. 
Felipe discloses a copolymer comprising phosphino groups in the polymer backbone (Paragraphs [0041, 0044, 0045]) consistent with Structure III of claim 3, in an amount of about 1 to about 8 wt% of the copolymer (Paragraph [0045]), a discrete range within “0.001 – 20 %”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the phosphino monomers of Felipe to the copolymer of Moriarty because Moriarty discloses that the copolymers are useful ion scale inhibition processes (Column 10, lines 15-16), and because Felipe discloses that it was known at the time of the invention to include phosphino monomers in copolymer comprising carboxylic acid monomers (Paragraphs [0042, 0045]) in scale inhibiting applications (Paragraph [0020]).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Felipe discloses wt% for the phosphinyl monomer and not mol%; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
	
With respect to claim 4, Moriarty/Felipe disclose maleic acid as a monomer choice (see Moriarty Column 8, lines 47-48, and see Felipe: Paragraph [0042], which discloses mixtures of carboxylic acid containing monomers including acrylic acid and maleic acid). 

	With respect to claim 5, Moriarty in view of Felipe discloses monomer C, which can be embodied as vinyl phosphonic acid (“phosphorus containing group selected from phosphono groups and phosphate-containing polymers”) (Column 8, lines 47-52; Column 9, lines 6-16). 
Moriarty discloses that monomer C can be selected from about 25 species, wherein one species, vinyl phosphonic acid, meets the limitations (“phosphorus containing group selected from phosphono groups and phosphate-containing polymers”). The Examiner submits that Moriarty teaches a “phosphorus containing group selected from phosphono groups and phosphate-containing polymers” with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” vinyl phosphonic acid as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

	With respect to claims 6-8, Moriarty in view of Felipe discloses monomer D, which can be embodied as sulfomethylacrylamide and sulfoethylacrylamide (“sulfonic containing moiety”) 
Regarding claim 8, Moriarty/Felipe and the claims differ in that Moriarty does not teach the exact same proportions for monomer D as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Moriarty overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

	With respect to claims 9-13, Moriarty/Felipe teaches that monomer C can be embodied as (meth)acrylamide, N-alkyl (meth)acrylamide, t-butyl (meth)acrylate, N-alkyl (meth)acrylate, N-alkanol-N-alkyl(meth)acrylate, vinyl acetate, 2-Hydroxy N-alkyl(meth)acrylate, alkyl vinyl ether, alkoxyethyl acrylate, N-alkanol (meth)acrylamide, N,N-dialkyl(meth)acrylamide and 1-vinyl-2-pyrrolidinone (“nonionic monomer”), which overlap with many of the species claimed; for example, t-butyl (meth)acrylate is a C4 alkyl ester of (meth)acrylic acid, vinyl acetate is a monomer recited in claim 12. Moriarty also discloses families of monomers including N,N-dialkyl(meth)acrylamide, which renders obvious the recited species “N, N-dimethylacrylamide” of claim 11. 
With respect to claim 13, Moriarty/Felipe discloses wherein monomer C is present at from about 1 to about 89.999 mol% (Column 8, lines 47-60; Column 9, lines 14-15), overlapping “no more than 50 mol%”. 
prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	With respect to claims 14 and 15, Moriarty/Felipe discloses that the copolymer is added (“dosed”) to an industrial water system as formulation in a method of controlling scale, and monitoring fluorescent emissions of the dosed water system (see Moriarty; Column 9, line 59 through Column 10, line 16, see also Column 10, lines 24-49 for process steps, dosage amounts, and detecting fluorescence emissions with a fluorimeter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        13 January 2022